 



Exhibit 10.3
WGL HOLDINGS, INC.
AND
WASHINGTON GAS LIGHT COMPANY
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
Amended and Restated Effective January 1, 2005

 



--------------------------------------------------------------------------------



 



EXPLANATORY NOTE
This Deferred Compensation Plan for Outside Directors (the “Plan”) was
originally established on December 19, 1985 and has been amended and restated
from time to time thereafter. The Plan was amended and restated effective
January 1, 2005, to comply with the provisions of Internal Revenue Code section
409A. The terms of the Plan as amended and restated effective January 1, 2005
shall not affect Grandfathered Accounts, as defined in the Plan, which shall
continue to be subject to and governed by the terms of the Plan as in effect on
December 31, 2004. Reference is made to Section 2 of the Plan regarding the
effective date of this Plan for a further explanation of the effect of this
amendment and restatement of this Plan.
WGL HOLDINGS, INC.
AND
WASHINGTON GAS LIGHT COMPANY
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
Amended and Restated Effective January 1, 2005

(1)   DEFINITIONS

  (a)   “Alternate Payee” has the meaning described in Section 10 of this Plan.
    (b)   “Code” means the Internal Revenue Code of 1986, as amended.     (c)  
“Company” means WGL Holdings, Inc. and/or Washington Gas Light Company.     (d)
  “Deferral Account Balance” has the meaning described in Section 7 of this
Plan.     (e)   “Deferral Application” has the meaning described in Section 4 of
this Plan     (f)   “Deferral Period” means the period of time over which
Participants elect to defer their compensation pursuant to this Pan. A Deferral

 



--------------------------------------------------------------------------------



 



- 2 -



      Period begins on January 1 of the year following the year during which the
deferred compensation is earned.     (g)   “Disabled” means the Participant

     (i) is unable to engage in any substantially gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or
     (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.

  (h)   “Grandfathered Account” has the meaning as described in Section 8 of
this Plan.     (i)   “Outside Director” means a member of the Board of Directors
of the Company who is not an employee of the Company.     (j)   “Participant”
means an Outside Director who elects to defer compensation in accordance with
the terms of the Plan.     (k)   “Plan” means the Company’s Deferred
Compensation Plan for Outside Directors, as amended and restated effective
January 1, 2005, and as further amended from time to time thereafter.

 



--------------------------------------------------------------------------------



 



- 3 -



  (l)   “Plan Year” means any calendar year in which the Plan is in effect. The
first Plan Year is the calendar year 2005.     (m)   “Secretary” means the
Secretary of the Treasury of the United States, or the Secretary’s designee.    
(n)   “Unforseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforseeable circumstances
arising as a result of events beyond the control of the Participant. Reference
is made to Section 12 of this Plan with respect to amounts that may be
distributed in the event of an Unforseeable Emergency.

(2)   OBJECTIVE AND EFFECTIVE DATE OF THE PLAN

     Objective of the Plan: The objective of the Plan is to provide Outside
Directors the opportunity to defer receipt of cash compensation for their
service on the Company’s Board of Directors.
     Effective Date: The Plan was originally established on December 19, 1985
and was amended and restated from time to time thereafter. The Plan was amended
and restated effective January 1, 2005 to comply with the provisions of Code
section 409A. The terms of the Plan as amended and restated effective January 1,
2005 shall not apply to any Deferral Account Balance that was credited to a
Participant as of December 31, 2004 and therefore eligible to be

 



--------------------------------------------------------------------------------



 



- 4 -
grandfathered under Section 409A of the Code. All Deferral Account Balances
credited as of December 31, 2004 shall continue to be governed by and subject to
the terms of the Plan in effect as of December 31, 2004, a copy of which is
attached as Exhibit A. Deferral Account Balances credited on or after January 1,
2005 shall be governed by and subject to the terms of the Plan as amended and
restated effective January 1, 2005.


(3)   ELIGIBILITY

     Outside Directors of the Company are eligible to participate in the Plan
immediately upon their election to the Board of Directors of either WGL
Holdings, Inc. or Washington Gas Light Company.

(4)   ELECTION TO PARTICIPATE AND TO DEFER COMPENSATION

     (A) To participate in the Plan for any Plan Year, the Outside Director
shall execute a Deferral Application with the Company on a form to be supplied
by the Company. Participants will elect to defer annually. Except as otherwise
provided in Section 4(B) of this Plan with respect to the first year of
eligibility of an Outside Director to participate in the Plan, the Deferral
Application shall be executed on or before December 31 of the year preceding the
Plan Year in which compensation is to be deferred (i.e., to defer compensation
to be earned in Plan Year 2007 , the Deferral Application must be executed by
December 31,2006 ). The Plan Administrator may execute the Deferral Application
on behalf of the Company. An approved Deferral Application cannot be modified or
revoked, except as may be provided by regulations issued by the Secretary with
respect to Code section 409A.

 



--------------------------------------------------------------------------------



 



- 5 -
     (B) In the case of the first year in which an Outside Director becomes
eligible to participate in this Plan, the Participant may make an initial
Deferral Application within 30 days after becoming eligible to participate in
the Plan.

(5)   COMPENSATION SUBJECT TO DEFERRAL

     Participants may defer payment of all or a portion of their annual board
and committee cash retainer, monthly meeting fees, committee meeting fees, fees
for attendance at annual and special stockholder meetings and fees paid by the
Company for attending director education programs. Deferrals shall be in set
percentage increments of 10% (10%, 20%, 30%, etc.).

(6)   LENGTH OF DEFERRAL PERIOD; DISTRIBUTIONS; ACCELERATION OF BENEFITS

(A) Compensation deferred under this Plan may not be distributed earlier than:
     (i) separation from service as an Outside Director in accordance with
regulations prescribed by the Secretary;
     (ii) the date the Participant becomes Disabled, as defined in this Plan;
     (iii) the date of the Participant’s death;
     (iv) a time specified by the Participant (or pursuant to a fixed schedule)
specified by the Participant in accordance with Paragraph 6(B) of this Plan at
the date of the deferral of such compensation; or
     (v) the occurrence of an Unforeseeable Emergency, as defined in this Plan.
(B) Participants may elect to defer distribution of their compensation for a
minimum period of one year following the end of the year in which compensation
is deferred or until the Participant’s retirement from the Board of Directors of
the Company, as “retirement” is defined in Section

 



--------------------------------------------------------------------------------



 



- 6 -
10(B) of this Plan, or death, whichever occurs first. Payments shall be made by
February 1 of the year following the end of the Deferral Period. For example, if
payment of compensation earned in the year ending December 31, 2007 is deferred
for one year, the deferred compensation will be payable on or before February 1,
2009.
(C) Acceleration of benefits under this Plan may only be permitted in accordance
with regulations issued by the Secretary.

(7)   DEFERRAL ACCOUNTS; DEFERRAL ACCOUNT BALANCE

     Amounts deferred, including accumulated interest, will be credited to a
Deferral Account for each Participant. The total amount credited for a
Participant at any particular time is designated the Deferral Account Balance.
Deferral Account Balances as of December 31, 2004 are subject to provisions of
this Plan relating to Grandfathered Accounts.

(8)   GRANDFATHERED ACCOUNT

     “Grandfathered Account” means that portion of a Participant’s Deferral
Account Balance that was credited to such account as of December 31, 2004, and
such additional earnings that are credited to such account under the terms of
the Plan in effect as of December 31, 2004, and therefore eligible to be
grandfathered under Code section 409A. The Grandfathered Account shall be
calculated in accordance with Code Section 409A. The Company shall maintain a
separate record of Grandfathered Accounts. All Grandfathered Accounts shall be
subject to, and governed by, the terms of the Plan as in effect on December 31,
2004.

 



--------------------------------------------------------------------------------



 



- 7 -

(9)   INTEREST ON DEFERRED AMOUNTS

     A Participant’s Deferral Account Balance shall earn interest compounded
quarterly. The quarterly interest rate shall be the weekly average yield to
maturity for ten year U.S. Government fixed interest rate securities (adjusted
to a constant maturity of ten years) as published by the Federal Reserve Board
in its Statistical release H.15 published on or prior to December 31 of the
immediately preceding year. Notwithstanding this calculation, the rate credited
to any deferral account shall not be less than 8% per year.
(10) TIME AND METHOD OF PAYMENT;TIME OF ELECTION OF METHOD OF PAYMENT; PAYMENT
ON DEATH OF A PARTICIPANT
     (A) Participants may elect to receive payment of deferred amounts in a lump
sum or in up to ten annual installments. Participants must elect the time and
method of distribution at the same they submit a Deferral Application. Payments
shall commence within 30 days of the event which triggers payout.
     (B) At the time the Participant retires from the Company’s Board of
Directors, the Participant’s Deferral Account Balance shall be paid to the
Participant or to an Alternate Payee in the form elected by the Participant in
accordance with Paragraph 9 (A), above.. For purposes of this Plan, retirement
from the Company’s Board of Directors occurs at the time the Participant ceases
for any reason other than death to be an Outside Director of the Company.
     (C) If a Participant dies prior to retirement from the Company’s Board of
Directors (as defined in Paragraph (9 (B) of this Plan) or if the Participant
dies

 



--------------------------------------------------------------------------------



 



- 8 -
prior to full payment of the Participant’s Deferral Account Balance, then any
remaining Account Balance shall be paid to the Participant’s Designated
Beneficiary in a lump sum, unless the Participant elected to have the Designated
Beneficiary receive payments in installments. If there is no surviving
Designated Beneficiary, any remaining Deferral Account Balance shall be paid to
the Participant’s estate or in accordance with other applicable legal
requirements.

(11)   DESIGNATED BENEFICIARY AND ALTERNATE PAYEE

     Participants under this Plan may provide a Designated Beneficiary to
receive benefits payable under the Plan upon the death of the Participant.
     As a matter of convenience to the Participants, the Company will permit
Participants to provide for an Alternate Payee to receive payments on retirement
of the Participant. Provision for an Alternate Payee shall not confer any rights
on the Alternate Payee against the Company under this Plan and shall be
effective only upon written acknowledgement of the Alternate Payee that the
Alternate Payee has no right against the Company under this Plan. Upon death of
either the Participant or the Alternate Payee, the provision for the Alternate
Payee automatically expires.
     The Designated Beneficiary or Alternate Payee shall be specified on forms
provided by the Company. Participants may revoke or change a Designated
Beneficiary and an Alternate Payee at any time prior to the initiation of any
payments of the Deferral Account Balance.

 



--------------------------------------------------------------------------------



 



- 9 -

(12)   UNFORSEEABLE EMERGENCY

     (A) A Participant, a Designated Beneficiary or an Alternate Payee may
request an early withdrawal or accelerated payments not yet due for distribution
under the Plan in the event of an Unforseeable Emergency, as defined in this
Plan. The amount of any such distribution shall be limited in accordance with
Paragraph 11(B), below.. The Plan Administrator has the sole discretion to
determine whether such an early withdrawal or accelerated payment shall be
permitted.
     (B) As determined under regulations of the Secretary, the amounts that may
be distributed in the event of an Unforseeable Emergency may not exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

(13)   PAYMENT RIGHTS UNSECURED

     The terms of this Plan shall not mean, under any circumstance, that any
person or entity shall have any right, title or interest in or to any specific
asset of the Company. To the extent that any person acquires a right to receive
payments under the Plan, that right shall be no greater than the right of any
unsecured creditor of the Company.

 



--------------------------------------------------------------------------------



 



- 10 -

(14)   NON-ASSIGNMENT

     Rights to receive payment under the Plan may not be assigned, alienated or
pledged.

(15)   PLAN ADMINISTRATOR

     The Chairman of the Board of Directors may from time to time designate an
Administrator to implement provisions of the Plan.

(16)   AMENDMENT AND TERMINATION

     The Company’s Board of Directors may amend or terminate this Plan at any
time. In the event of termination of the Plan, amounts deferred but not yet paid
shall be paid to Participants in a manner to be determined by the Board of
Directors. In the event of a termination of the Plan, benefits will be paid out
in accordance with Section 10 of the Plan.

(17)   APPLICABLE LAW; SEVERABILITY

     This Plan shall be construed, administered and governed in all respects in
accordance with applicable provisions of the Code and the laws of the District
of Columbia and the Commonwealth of Virginia. If any provision is susceptible of
more than one interpretation, it shall be interpreted in a manner consistent
with the Plan meeting requirements relating to nonqualified deferred
compensation plans under the Code. If any provision of this instrument shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions of the Plan shall continue to be fully effective.

 



--------------------------------------------------------------------------------



 



Exhibit A
Deferred Compensation Plan for Outside Directors as effective on December 31,
2004
WGL HOLDINGS, INC.
AND
WASHINGTON GAS LIGHT COMPANY
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
(ADOPTED DECEMBER 18, 1985)
(AMENDED NOVEMBER 26, 1986)
(AMENDED NOVEMBER 1, 2000)

 



--------------------------------------------------------------------------------



 



 

WGL HOLDINGS, INC.
AND
WASHINGTON GAS LIGHT COMPANY
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
(ADOPTED DECEMBER 18, 1985)

(1)   DEFINITIONS

  (a)   “Company” means WGL Holdings, Inc. and/or Washington Gas Light Company.
    (b)   “Deferral Period” means the period of time over which Participants
elect to defer their compensation. Deferral periods for a specific number of
years shall begin on January 1 and expire on December 31.     (c)   “Outside
Director” means a member of the Board of Directors of the Company who is not an
employee of the Company.     (d)   “Participant” means an Outside Director who
elects to defer compensation in accordance with the terms of the Plan.     (e)  
“Plan” means the Company’s Deferred Compensation Plan for Outside Directors, as
adopted December 18, 1985, and as amended from time to time.     (f)   “Plan
Year” means any calendar year in which the Plan is in effect. The first Plan
Year is the calendar year 1986.



--------------------------------------------------------------------------------



 



-2-



(2)   OBJECTIVE OF THE PLAN

     The objective of the Plan is to provide Outside Directors the opportunity
to defer receipt of compensation for their service on the Company’s Board of
Directors.

(3)   ELIGIBILITY

     Outside Directors of the Company are eligible to participate in the Plan.

(4)   ELECTION TO PARTICIPATE

     To participate in the Plan for any Plan Year, the Outside Director shall
execute a Deferral Application with the Company on a form to be supplied by the
Company. Participants will elect to defer annually. The Deferral Application
shall be executed on or before December 31 of the year preceding the Plan Year
in which compensation is to be deferred (i.e., to defer compensation to be
earned in Plan Year 1986, the Deferral Application must be executed by
December 31, 1985). The Plan Administrator may execute the Deferral Application
on behalf of the Company. An approved application to defer (or to re-defer)
cannot be modified or revoked.

(5)   COMPENSATION SUBJECT TO DEFERRAL

     Participants may defer payment of all or a portion of their annual
retainer, monthly meeting fees, committee meeting fees and fees for attendance
at annual and special stockholder meetings. Deferrals shall be in set percentage
increments of 10% (10%, 20%, 30%, etc.). The minimum deferral is 10% of the
annual retainer or $1000.00, whichever is less.



--------------------------------------------------------------------------------



 



-3-

(6)   LENGTH OF DEFERRAL PERIOD

     Participants may elect to defer their compensation for a minimum period of
four years* or until the occurrence of the Participant’s retirement, as defined
in Paragraph (10)(B) of this Plan, or death, whichever occurs first.

(7)   RE-DEFERRALS**

     Prior to the termination of a Deferral Period for a specified period of
years, a Participant may apply to re-defer payment amounts previously deferred,
including interest accumulated on those amounts. The re-deferral must be of the
entire amount originally deferred (including accumulated interest) for a minimum
period of four years, or until the occurrence of the Participant’s retirement,
as defined in Paragraph (10)(B) of this Plan, or death, whichever occurs first.
Application to re-defer must be submitted to and approved by the Plan
Administrator no later than June 30 prior to expiration of the Deferral Period.

(8)   DEFERRAL ACCOUNTS; DEFERRAL ACCOUNT BALANCE

     Amounts deferred, including accumulated interest, will be credited to a
Deferral Account for each Participant. The total amount credited for a
Participant at any particular time is designated the Deferral Account Balance.
 

*   Effective November 26, 1986, the minimum deferral period is one year.   **  
The provision for referrals is eliminated for amounts deferred after
December 31, 1986 (amendment adopted November 26, 1986).



--------------------------------------------------------------------------------



 



-4-

(9)   INTEREST ON DEFERRED AMOUNTS

     A Participant’s Deferral Account Balance shall earn interest compounded
quarterly. The quarterly interest rate shall be the weekly average yield to
maturity for ten year U.S. Government fixed interest rate securities (adjusted
to a constant maturity of ten years) as published by the Federal Reserve Board
in its Statistical release H.15 published on or prior to December 31 of the
immediately preceding year. Notwithstanding this calculation, the rate credited
to any deferral account shall not be less than 8% per year.

(10)   METHOD OF PAYMENT

     (A) Except as provided by Paragraph (10)(C), payment of any Deferral
Account Balance will be in the form of ten annual installments. In the
alternative, the Participant may apply to receive payment in a lump sum or in
fewer than ten annual installments. Application for the alternative payment
method must be submitted to and approved by the Plan Administrator prior to any
installment payment of a Deferral Account Balance. Payments shall commence
within 30 days of the event which triggers payout.
     (B) At the time the Participant retires from the Company’s Board of
Directors, all Deferral Periods will expire. The Participant’s Deferral Account
Balance shall be paid to the Participant or to an Alternate Payee in the form
specified by Paragraph (10)(A).
     For purposes of this Plan, retirement from the Company’s Board of Directors
occurs at the time the Participant ceases for any reason other than death to be
an Outside Director of the Company.



--------------------------------------------------------------------------------



 



-5-

     (C) If a Participant dies prior to retirement from the Company’s Board of
Directors (as defined in Paragraph (10)(B) of this Plan) or if the Participant
dies prior to full payment of the Participant’s Deferral Account Balance, then
any remaining Account Balance shall be paid to the Participant’s Designated
Beneficiary in a lump sum, unless the Participant elected to have the Designated
Beneficiary receive payments in installments.

(11)   DESIGNATED BENEFICIARY AND ALTERNATE PAYEE

     Participants under this Plan may provide a Designated Beneficiary to
receive benefits payable under the Plan upon the death of the Participant.
     As a matter of convenience to the Participants, the Company will permit
Participants to provide for an Alternate Payee to receive payments on retirement
of the Participant. Provision for an Alternate Payee shall not confer any rights
on the Alternate Payee against the Company under this Plan and shall be
effective only upon written acknowledgement of the Alternate Payee that the
Alternate Payee has no right against the Company under this Plan. Upon death of
either the Participant or the Alternate Payee, the provision for the Alternate
Payee automatically expires.
     The Designated Beneficiary or Alternate Payee shall be specified on forms
provided by the Company. Participants may revoke or change a Designated
Beneficiary and an Alternate Payee at any time.

(12)   HARDSHIP WITHDRAWAL

     A Participant or the Designated Beneficiary may request a lump sum payment
or accelerated payments not yet due for distribution under the Plan in



--------------------------------------------------------------------------------



 



-6-

the event of hardship, permanent disability or emergency. The Plan Administrator
has the sole discretion to determine whether such a withdrawal or accelerated
payment shall be permitted.


(13)   PAYMENT RIGHTS UNSECURED

     The terms of this Plan shall not mean, under any circumstance, that any
person or entity shall have any right, title or interest in or to any specific
asset of the Company. To the extent that any person acquires a right to receive
payments under the Plan, that right shall be no greater than the right of any
unsecured creditor of the Company.

(14)   NON-ASSIGNMENT

     Rights to receive payment under the Plan may not be assigned, alienated or
pledged.

(15)   PLAN ADMINISTRATOR

     The Chairman of the Board of Directors may from time to time designate an
Administrator to implement provisions of the Plan.

(16)   AMENDMENT AND TERMINATION

     The Company’s Board of Directors may amend or terminate this Plan at any
time. In the event of termination of the Plan, amounts deferred but not yet paid
shall be paid to Participants in a manner to be determined by the Board of
Directors.

 